Title: To Alexander Hamilton from John Adams, 2 July 1799
From: Adams, John
To: Hamilton, Alexander


          
            Sir
            Quincy July 2. 1799
          
           Dr Daniel Parker of Norton introduced to me by General Cobb will have the Honour to deliver you this Letter. The Case of his Son is a very unfortunate one, and I beg Leave to introduce him to your kind offices. If the young Gentleman can be discharged with Propriety I am desirous it Should be done or, if he has dispositions and qualifications for any thing better than the station of a common Soldier, I wish he might have it.
          I am Sir with much respect your most obedient Servant
          
            John Adams
          
          Major General Hamilton
        